Pillsburt, P. J. Sections 110 and 111 of the Road and Bridge Law of 1879, Laws’of 1879, page 253, provide two different modes of building necessary bridges when the cost will exceed the amount of money that can be raised in any one year upon the taxable property of the town. When the entire cost of the proposed bridge would be an unreasonable burden upon the town, the town can, after providing funds for one half the cost, apply to the county board, under Sec. 110, to appropriate the other half, which being done, the funds thus,raised are to be expended by and under the joint control of the commissioners of highways of the town and two persons appointed by the county board. But when the town is able to bear the whole cost of the bridge without creating a burden of debt upon it that would bo unreasouab’e although the amount required is more than can be raised in any one year. Sec. Ill makes it the duty of the commissioners of highways to take the necessary steps to have a special town meeting called, and have a vote taken by ballot upon the proposition to borrow the money to construct the bridge. If the vote is in favor of the proposition, then town bonds are to be issued and sold, as required by the necessities of the town officers in the prosecution of the work. According to this method the entire work is under the supervision and control of the town authorities, and they adopt the specifications and plan for the bridge, enter into contracts for its construction, and expend the money as to them may seem best for the interest of the town. In this case the relators decided that the bridge was necessary, and that its probable cost would be about $7,500, and that the bridge should be built under the provisions of Sec. Ill, and the amount required being more than could be raised in one year by taxation, they proceeded to have a special town meeting called at which the electors, by a vote of sixty-three to six, approved of their action in the premises, and voluntarily assumed the burden of the entire cost of the proposed work. The relators then let the contract for the bridge and bound themselves to expend the money according to the terms of that contract. The bridge was built under their supervision alone, and they accepted it and paid for it with the funds realized from a sale of the bonds of the town. The preliminary steps np to and including the letting of the contract for the construction of the bridge, were all taken before the petition. to appellant for aid was presented to it, and the work proceeded under the direction of relators during the time the county board was investigating the merits of their application. By this action of the relators the county board was deprived of the right secured to it by Sec. 110-of the statute to have, by the persons to be appointed by the board, the joint control and expenditure of the money raised for such purpose! This right was a substantial one, and the county board could not be deprived of it without its consent, by any act of the relators in determining beforehand the particular manner in which the funds should be expended, without consultation with the representatives of the county board. In case the county should make an appropriation to aid the town, it is as much interested in the proper expenditure of that portion of the money raised by the town, as it is in that portion appropriated by itself, for upon the economy exercised in expending the former will depend the amount of the surplus of the latter that is to be, under the statute, returned to the county treasury. But it is urged that the county board should have made the appropriation at its September meeting and should not take advantage of its own delay. It will be noticed that the petition presented to the board does not contain the statement that the town had provided one half the funds necessary to complete the work, neither does it appear that any proof was offered before the board to aid the petition in that regard, and it would seem that as the board was not obliged to make the appropriation in the absence of such fact appearing to it in some way, and a reference to a committee to ascertain the rights and duties of the board, was but a proper exercise of the powers possessed by it to carefully guard the financial interests of the county. The delay to act finally upon the petition does not seem unreasonable under the circumstances of this case. - This case is clearly distinguishable from that of The People v. Iroquois County, 100 Ill. 640, as there, the town being unable to build the bridge without aid from the county, instituted proceedings exclusively under Sec. 110, and did nothing prejudicial to the rights of the county to have a voice in the expenditure of the funds raised to construct the bridge. We hold, then, that where a town builds a bridge by virtue of the provisions of See. 111, accepts and pays for it out of funds raised by the town, there is no legal duty resting upon the county to re-imhurse such town for one half of the cost thereof. At the time of filing the petition herein, and the granting of the writ there was no such clear right to a writ of mandamus as authorized the court to award it. The judgment of the court will be reversed and the cause remanded. Jadgment reversed.